Case: 2:19-cv-00046-WOB-CJS Doc #: 77 Filed: 01/22/20 Page: 1 of 16 - Page ID#: 1502



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF KENTUCKY
                       NORTHERN DIVISION AT COVINGTON


  CIVIL ACTION NO. 2:19-00046 (WOB-CJS)


  JOHN KYLE SWEENEY,
  ET AL.                                                       PLAINTIFFS

  VS.
                   MEMORANDUM OPINION AND ORDER

  JUSTIN CRIGLER,
  ET AL.                                                       DEFENDANTS


        This is an action brought under 42 U.S.C. § 1983 challenging

  the constitutionality of a Kentucky election statute.

        Having previously heard oral argument on the parties’ pending

  motions for summary judgment (Docs. 56, 57, 58), the Court now

  issues the following Memorandum Opinion and Order.

                     Factual and Procedural Background

        A. Kentucky Political Group Structure

        Kentucky law recognizes three tiers of political entities and

  affords them ballot access accordingly.

        First, there are “political parties.” These are groups “whose

  candidate received at least twenty percent (20%) of the total vote

  cast at the last preceding election at which presidential electors

  were voted for.”      KRS 118.015(1).      The Republican and Democratic

  parties fall into this tier.
Case: 2:19-cv-00046-WOB-CJS Doc #: 77 Filed: 01/22/20 Page: 2 of 16 - Page ID#: 1503



         Second are “political organizations,” which are groups who do

  not meet the definition of “political party” but whose “candidate

  received two percent (2%) or more of the vote of the state at the

  last     preceding    election          for        presidential    electors.”         KRS

  118.015(8). The Libertarian Party of Kentucky (“LPKY”) is such a

  “political organization.”

         And   third,    there      are     “political         groups,”     defined    as   a

  political    group    not       falling       within    the    above    definitions       of

  “political parties” or “political organizations.”                       KRS 118(9). In

  other words, these are political entities whose candidate received

  less than 2% of the vote in the last preceding presidential

  election.

         B. Ballot Access

         “Political organizations” such as the LPKY have automatic

  ballot    access     for    a    four-year          period    following    presidential

  elections, subject to certain filing requirements.

         The first filing requirement — the one at issue in this case

  — is that candidates for state and local partisan offices (but not

  federal offices) must file a “Statement-of-Candidacy” form.                         Prior

  to the enactment of the legislation challenged in this lawsuit,

  that deadline was April 1.              KRS 118.367(1) (eff. 6/24/03).

         In 2019, however, the Kentucky legislature passed 2019 HB

  114. Section 1 of that bill changed the Statement-of-Candidacy

  deadline from April 1 to “the last Tuesday in January.”                             Former

                                                 2
Case: 2:19-cv-00046-WOB-CJS Doc #: 77 Filed: 01/22/20 Page: 3 of 16 - Page ID#: 1504



  Governor Bevin signed the bill on March 19, 2019, and by virtue of

  an emergency clause therein, it was made retroactive.1

        HB 114 also made several additional changes to Kentucky

  election law that are relevant to the pending motions. First, the

  bill amended KRS 117.015 to characterize the State Board of

  Elections as “an independent agency of state government.”                  KRS

  117.015(1).     Second, the bill designates the Secretary of State a

  “nonvoting” member of the Board.           This means that the Secretary of

  State is no longer eligible to serve as chairman of the Board

  because the bill provides that the chairman must be a “then-current

  voting member of the board.”               KRS 117.015(3).     Prior to the

  enactment of HB 114, the Secretary of State was automatically made

  chairman of the Board by the statute.

        Finally, HB 114 created two new nonvoting seats on the Board

  of Elections to be filled by former county clerks appointed by the

  Governor.     KRS 117.015(6).      One of these new spots was filled by

  defendant Katrina Fitzgerald, who was sworn in immediately after

  then-Governor Bevin signed the bill.

        However, the provisions in HB 114 altering the makeup of the

  Board of Elections did not originate in the House.             Rather, those




  1 The legislature also passed 2019 SB 60, which purported to change
  the Statement-of-Candidacy deadline to “the first Friday following
  the first Monday in January.”      Under applicable Kentucky law,
  however, the deadline set in HB 114, which contains an emergency
  clause, controls. See Doc. 56-1 n.2.
                                         3
Case: 2:19-cv-00046-WOB-CJS Doc #: 77 Filed: 01/22/20 Page: 4 of 16 - Page ID#: 1505



  provisions had first been introduced in the Senate, but they died

  in committee.      When HB 114 — then containing only the change to

  the Statement-of-Candidacy deadline — was sent to the Senate for

  approval, the Senate added the Board of Elections alterations and

  returned the expanded bill to the House, where it was passed and

  then signed into law.

        In March 2019, plaintiffs Hicks, Cormican, Hugenberg and

  Gilpin     filed   their   Statements      of    Candidacy     as     Libertarian

  candidates for various state and local offices.                  They promptly

  received    letters    from   the   Office      of   the   Secretary    of    State

  informing them that, due to the deadline changes effected by HB

  114, the Secretary could not accept or process their filings

  “absent a court order.”       (Doc. 1-1).

        C. This Litigation

        Plaintiffs filed this lawsuit on April 11, 2019, challenging

  HB 114’s and SB 60’s acceleration of the Statement-of-Candidacy

  deadline     for    independent     candidates        to    January     as:    (1)

  unconstitutionally retroactive and thus violative of Due Process

  and Equal Protection; and (2) unconstitutional prospectively in

  violation of the First Amendment, as made applicable to the States

  through the Fourteenth Amendment. (Doc. 1).

        Plaintiffs seek a declaration that the advancement of the

  Statement-of-Candidacy deadline is unconstitutional on its face

  and as applied to plaintiffs and minor political parties such as

                                         4
Case: 2:19-cv-00046-WOB-CJS Doc #: 77 Filed: 01/22/20 Page: 5 of 16 - Page ID#: 1506



  the LPKY. Such a finding would have the effect of restoring the

  April 1 deadline.      (Doc. 1 at 17-18).

               1. Consent Orders and Preliminary Injunction

        On April 24, 2019, the Boone County defendants entered into

  a Consent Order with plaintiffs in which they agreed that they did

  not wish to participate in these proceedings or to defend the

  legislation in question, and they agreed to be bound by any final

  determination of the Court.           Plaintiffs, in turn, agreed not to

  seek attorney fees from the County defendants.             (Doc. 10).

        On May 6, 2019, plaintiffs filed an emergency motion for a

  temporary restraining order to enjoin defendants from enforcing

  the retroactive January 2019 filing deadline.              (Doc. 13). On May

  8,   2019,   the   Court   held   a   hearing,     after   which    it   granted

  plaintiffs’ motion and ordered that the Board accept the Statements

  of Candidacy submitted by plaintiffs. (Docs. 23, 24).

        On May 31, 2019, the Board of Elections defendants likewise

  entered into a Consent Order, virtually identical to the one that

  plaintiffs entered into with the County defendants.                 (Doc. 34).

  Then-counsel for the Board of Elections signed the Consent Order

  on behalf of all Board defendants.

        On June 13, 2019, however, defendant Katrina Fitzgerald moved

  to modify the Consent Order by the Board defendants so that she

  could defend HB 114.       (Doc. 37).       Over plaintiff’s opposition, the

  Court granted Fitzgerald’s motion on July 25, 2019.                (Doc. 43).

                                          5
Case: 2:19-cv-00046-WOB-CJS Doc #: 77 Filed: 01/22/20 Page: 6 of 16 - Page ID#: 1507



         The parties then completed discovery and filed the pending

  motions for summary judgment.

         Under HB 114, the Statement-of-Candidacy filing deadline for

  this year will be January 28, 2020.

                                        Analysis

         A. Challenge to Fitzgerald’s “Standing”

         Defendant Grimes makes a threshold argument that defendant

  Fitzgerald lacks “standing” to defend HB 114 because she is just

  one member of the Board of Elections, which can only act as a body.

  This argument is not well taken.

         Standing, in the constitutional sense, is only required where

  a party invokes a court’s jurisdiction. See Va. House of Delegates

  v. Bethune-Hill, 139. S. Ct. 1945, 1951 (2019).                  Here, Fitzgerald

  has not invoked this Court’s jurisdiction; rather, plaintiffs

  named her as a defendant in her official capacity, along with other

  members    of    the   Board   of    Elections.      As     a    named   defendant,

  Fitzgerald does not need to have “standing.”

         Whether    Fitzgerald        has   the   authority       to   represent   the

  position of the Board as a whole — which has chosen not to defend

  HB 114 — is a different question.               But the Court need not reach

  that    issue    because,      as     discussed    below,       even     considering

  Fitzgerald’s arguments, the Court concludes that Section 1 of HB

  114 is unconstitutional as a matter of law.



                                             6
Case: 2:19-cv-00046-WOB-CJS Doc #: 77 Filed: 01/22/20 Page: 7 of 16 - Page ID#: 1508



         B. The Constitutionality of Section 1 of HB 114

         In Anderson v. Celebrezze, 460 U.S. 780 (1983), the Supreme

  Court emphasized that the primary concern with state ballot access

  restrictions is their tendency “to limit the field of candidates

  from which voters might choose.” Id. at 786 (quoting Bullock v.

  Carter,    405    U.S.   134,   143    (1972)).        Such   restrictions     thus

  implicate basic constitutional rights to association under the

  First and Fourteenth Amendments.              Id. at 786-87.

         The Court also noted, however, that not all state-imposed

  ballot restrictions are constitutionally suspect, and that states

  necessarily have interests in regulating elections to manage the

  democratic process.        Id. at 788.

         Given these competing interests, the Court set forth a three-

  step    inquiry    for    evaluating    the     constitutionality       of   ballot

  restrictions.      First, the court must “consider the character and

  magnitude of the asserted injury to the rights protected by the

  First and Fourteenth Amendments.” Id. at 789.                   Second, the court

  must identify and evaluate the “precise interests put forward by

  the State as justifications for the burden imposed by the rule.”

  Id.     Finally,    the    court   must       determine   the    “legitimacy    and

  strength” of those interests and consider “the extent to which

  those   interests    make    it    necessary      to   burden    the   plaintiff’s

  rights.”    Id.



                                            7
Case: 2:19-cv-00046-WOB-CJS Doc #: 77 Filed: 01/22/20 Page: 8 of 16 - Page ID#: 1509



               1. Magnitude of Burden/Degree of Scrutiny

         “The first step under the Anderson/Burdick framework is to

  determine whether this burden on the associational rights of

  political parties is ‘severe’.”                   Libertarian Party of Ohio v.

  Blackwell, 462 F.3d 579, 586 (6th Cir. 2006).                    “The hallmark of a

  severe burden is exclusion or virtual exclusion from the ballot.”

  Schmitt v. Larose, 933 F.3d 628, 639 (6th Cir. 2019) (citation

  omitted).

         Laws imposing “severe” burdens on ballot access are subject

  to strict scrutiny, while laws imposing lesser burdens trigger

  less    exacting     review,    and        “a   State’s       important     regulatory

  interests     will    usually      be       enough      to    justify       reasonable,

  nondiscriminatory      restrictions.”             Id.        Finally,   a    burden   is

  “minimal” if it “in no way” limits access to the ballot.                        Id. at

  641.

         In Anderson, the Supreme Court struck as unconstitutional an

  Ohio statute that required an independent candidate for President

  to file both a statement of candidacy and a nominating petition in

  March   in   order   to   appear      on    the    general     election      ballot   in

  November.     The Court discussed at length the burden imposed on

  candidates     and    their    would-be         supporters       by     early   filing

  deadlines:

               An early filing deadline may have a substantial
               impact on independent-minded voters. In election
               campaigns, particularly those that are national in

                                              8
Case: 2:19-cv-00046-WOB-CJS Doc #: 77 Filed: 01/22/20 Page: 9 of 16 - Page ID#: 1510



              scope, the candidates and the issues simply do not
              remain static over time. Various candidates rise
              and fall in popularity; domestic and international
              developments bring new issues to center stage and
              may   affect   voters’  assessments    of   national
              problems. Such developments will certainly affect
              the strategies of candidates who have already
              entered   the    race;   they    may   also   create
              opportunities for new candidacies. [ ] Yet Ohio’s
              filing deadline prevents persons who wish to be
              independent    candidates     from   entering    the
              significant political arena established in the
              State by a Presidential election campaign — and
              creating new political coalitions of Ohio voters —
              at any time after mid-to-late March. At this point
              developments in campaigns for the major-party
              nominations have only begun, and the major parties
              will not adopt their nominees and platforms for
              another five months.     Candidates and supporters
              within the major parties thus have the political
              advantage    of    continued     flexibility;    for
              independents, the inflexibility imposed by the
              March filing deadline is a correlative disadvantage
              because of the competitive nature of the electoral
              process.

  Anderson, 460 U.S. at 790-91 (bold added).             In short, the Court

  added, “the independent’s judgment must be based on a history that

  ends in March.”       Id. at 800.

        Relying heavily on the reasoning in Anderson, the Sixth

  Circuit held that certain Ohio election regulations, one of which

  required minor political parties to file a petition 120 days in

  advance    of   the   primary,   imposed    a   “severe”    burden   and   was

  unconstitutional. Libertarian Party of Ohio v. Blackwell, 462 F.3d

  579, 590-94 (6th Cir. 2006).        The court also noted that “the fact

  that an election procedure can be met does not mean the burden

  imposed is not severe.”       Id. at 592.

                                         9
Case: 2:19-cv-00046-WOB-CJS Doc #: 77 Filed: 01/22/20 Page: 10 of 16 - Page ID#:
                                    1511


      Other courts also have found that early filing requirements

imposed on independent voters constitute “severe” burdens and are

thus subject to strict scrutiny. See Cromer v. State of South

Carolina, 917 F.2d 819, 824 (4th Cir. 1990) (March 30 statement-

of-candidacy deadline); Daly v. Tennant, 216 F. Supp.3d 699, 706

(S.D. W. Va. 2016) (January deadline); Libertarian Party of Ky. v.

Ehler, 776 F. Supp. 1200, 1205 (E.D. Ky. 1991) (January 29 deadline

for   minority    and   independent     candidates     to   file   nominating

petition); Cripps v. Seneca Cnty. Bd. of Elecs., 629 F. Supp. 1335,

1342-43 (N.D. Ohio 1985) (February 21 deadline for independent

candidate nominating petitions).

      Here,   plaintiffs     have   produced    testimony,    both   lay   and

expert, that the January Statement-of-Candidacy deadline creates

numerous serious problems for would-be independent candidates for

state and local offices:

      1) Holding the required state convention in advance of the
         January deadline means that its organization backs up into
         the holidays or beyond, at a time when voter and party
         interest in the next year’s election is not high;

      2) The early deadline means that would-be candidates cannot
         evaluate positions taken by majority party candidates later
         in the year, including votes by incumbents in the
         legislature’s session from January to March/April. Such
         developments could cause an independent to decide to run
         against an incumbent, and the early deadline thus
         diminishes electoral accountability;

      3) It is difficult to recruit candidates for office so far in
         advance of the general election because interest in the
         election does not rise until later in the spring; and


                                      10
Case: 2:19-cv-00046-WOB-CJS Doc #: 77 Filed: 01/22/20 Page: 11 of 16 - Page ID#:
                                    1512


      4) Independents cannot easily determine what the key issues
         will be until closer to the majority parties’ primary,
         which is in mid-May.


      The consequence of these burdens is that would-be candidates

do   not   have     sufficient      information   or    motivation         to    file    a

Statement of Candidacy so early in the electoral cycle, thereby

excluding them from any possibility of appearing on the ballot.

      Defendant        Fitzgerald    argues   that     filing       a    Statement      of

Candidacy — a simple, one-page form — is not burdensome and that

anyone     considering      running     for   office        can    file    one    as     a

“precautionary” measure.            But this argument confuses a logistical

burden     with    a   constitutional     burden,      as    the    Fourth       Circuit

explained in Cromer:

             It is true that the specific logistical burden of
             filing is minimal; it involves a simple, easily
             done physical act, and a decision which commits to
             nothing. But that is not the problem. The problem
             is in having to make the draconian decision at a
             time when a rational basis for making it does not
             exist. At this time the party candidates have not
             been chosen, and even the identity of those who may
             become candidates may not be known. The election
             itself is seven months of unfolding events away.

Cromer, 917 F.2d at 823.

      This reasoning is even more applicable here.                       While HB 114

also advanced the deadline for major party candidates to file

nomination        papers   to   approximately     two       weeks       prior    to    the

independents’ Statement-of-Candidacy deadline, the independents’

deadline is still four months before the primary election and

                                         11
Case: 2:19-cv-00046-WOB-CJS Doc #: 77 Filed: 01/22/20 Page: 12 of 16 - Page ID#:
                                    1513


eleven months before the general election.                 The above burdens

therefore cannot be remedied by simply filing a one-page form in

an informational vacuum.

      Therefore, the Court concludes that the January Statement-

of-Candidacy deadline constitutes a “severe” burden which must

fail unless it is narrowly tailored to advance a compelling state

interest.     Green Party of Tenn. v. Hargett, 767 F.3d 533, 546 (6th

Cir. 2014) (citation omitted).

            2. State’s Interests

      Defendant    Fitzgerald    —    the   sole   defendant     attempting   to

defend HB 1142 — identified the following state interests related

to this law: “to ensure the orderly administration of elections

and   provide     notice   to   the    electorate     of   the    identity    of

candidates”; to “protect the public from fraudulent candidates”;

and to promote voter education.            (Doc. 56-1 at 13).

      However, Fitzgerald does not explain how the acceleration of

the Statement-of-Candidacy filing deadline to the end of January

actually advances these interests.           See Blackwell, 462 F.3d at 593

(“The State has made no clear argument regarding the precise

interests it feels are protected by the regulations at issue in

the   case,     relying    instead    on    generalized    and    hypothetical




2 Again, Grimes does not defend the constitutionality of HB 114.
Rather, she challenges only Fitzgerald’s “standing” and argues
against severability.
                                       12
Case: 2:19-cv-00046-WOB-CJS Doc #: 77 Filed: 01/22/20 Page: 13 of 16 - Page ID#:
                                    1514


interests identified in other cases.”).

      Indeed,    as   summarized    in    plaintiffs’   motion,    defendants

testified that they were unaware of any problems in Kentucky

related to the alleged state interests identified by Fitzgerald.

(Doc. 57-1 at 8-10).

      In Anderson — decided in 1983 — the Supreme Court expressly

rejected “voter education” as a state interest that could justify

the severe burden of an early filing deadline for independent

candidates:

            In the modern world it is somewhat unrealistic to
            suggest that it takes more than seven months to
            inform the electorate about the qualifications of
            a particular candidate simply because he lacks a
            partisan label.

Anderson, 460 U.S. at 797. It would be safe to say that this is

even more true 37 years later.

      Finally, Fitzgerald argues that Anderson is less persuasive

because the election at issue there was a presidential election,

and a State’s interests are stronger when regulating state and

local elections.       (Doc. 60 at 9-10).         In Cromer, however, the

Fourth Circuit aptly explained why such an argument is misplaced:

            In accepting the general authority of Anderson we
            specifically reject the state’s contention here
            that that decision applies only to ballot access
            restrictions upon candidates for national office.
            With other courts, we believe instead that while
            national candidacy is an important factor in
            assessing the legitimacy of such restrictions,
            Anderson did not turn solely on that factor, but
            provides general guidance for assessing ballot

                                         13
Case: 2:19-cv-00046-WOB-CJS Doc #: 77 Filed: 01/22/20 Page: 14 of 16 - Page ID#:
                                    1515


              access challenges by local and state as well as
              national office candidates and their supporters.

Cromer, 917 F.2d at 822 (bold added).

       In    sum,    HB     114   imposes   a    severe    burden    on    independent

candidates for state and local office in Kentucky and on potential

voters for such candidates. The January deadline is earlier than

many such deadlines held unconstitutional in cases cited above.

       Further, neither the Secretary of State nor the Board of

Elections      has    chosen      to    defend    the     statute,       and   defendant

Fitzgerald has failed in her effort to do so.                    As the Sixth Circuit

observed in Blackwell, “[t]his system serves to protect the two

major parties         at the expense of political dialogue and free

expression,         which    is   not    justified,       much    less     compelling.”

Blackwell, 462 F.3d at 594 (citations omitted).

       The Court will therefore grant plaintiffs’ motion for summary

judgment and issue a permanent injunction against enforcement of

Section 1 of HB 114 and Section 14 of SB 60.

       C. Severability

       The    final       question      before    the     Court     is    whether   the

unconstitutional portion of HB 114 is severable from its other

provisions.3

       The test for severability under KRS 446.090 and Kentucky

common law is whether “it is apparent that the General Assembly


3   Severability as to SB 60 does not appear to be contested.
                                            14
Case: 2:19-cv-00046-WOB-CJS Doc #: 77 Filed: 01/22/20 Page: 15 of 16 - Page ID#:
                                    1516


would    not   have    enacted     the        remaining     parts    without    the

unconstitutional part, or unless the remaining parts, standing

alone, are incomplete and incapable of being executed in accordance

with the intent of the General Assembly.”                 Martin v. Commonwealth

of Kentucky, 96 S.W.3d 38, 57-58 (Ky. 2003) (quoting KRS 446.090).

      Plaintiffs take no position on severability.                     Fitzgerald

argues in favor of it and Grimes argues against it.

      Of course, the positions of these two defendants do not appear

to be entirely objective:        the portions of HB 114 that altered the

structure of the Board of Elections created the job that Fitzgerald

now holds and diminished Grimes’ authority by removing her as chair

of that body.

      In any event, it seems clear that these provisions operate

independently from the filing deadline discussed above.                 The Court

thus finds that the unconstitutional portion may be severed,

leaving the balance of the bill intact.



      Therefore,      having     reviewed        this      matter,    and      being

sufficiently advised,

      IT IS ORDERED that:

      (1) plaintiffs’ motion for summary judgment (Doc. 57) be, and

is hereby, GRANTED;

      (2) Fitzgerald’s and Grimes’ motions for summary judgment

(Docs. 56, 58) be, and are hereby, DENIED; and

                                         15
Case: 2:19-cv-00046-WOB-CJS Doc #: 77 Filed: 01/22/20 Page: 16 of 16 - Page ID#:
                                    1517


      (3)   The    Court   DECLARES    that    Section   1   of    HB     114   is

UNCONSTITUTIONAL; and

      (4)   A     permanent   injunction      and   judgment      shall    enter

concurrently herewith.

      This 22nd day of January 2020.




                                      16
